Citation Nr: 0302853	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a compensable rating for residuals of a right 
quadriceps injury, involving Muscle Group XIV. 



ATTORNEY FOR THE BOARD


George E. Guido Jr.,  Senior Counsel 


INTRODUCTION

The veteran served on active duty from June 1999 to November 
1999. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In its decision, the RO granted service 
connection for a right quadriceps injury, involving Muscle 
Group XIV, described as a partial tear of the right 
quadriceps, and assigned a noncompensable rating.  The 
veteran is appealing the noncompensable rating. 

In July 2001, the Board remanded the case to schedule the 
veteran for a hearing before the Board at the RO.  After the 
RO notified him of the scheduled hearing, he did not appear.  
As the development requested by the Board has been completed, 
no further action by the RO is necessary to comply with the 
Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998)


FINDINGS OF FACT

1.  Since November 23, 1999, and currently, the residuals of 
a right quadriceps injury is manifested by a muscular defect 
at the site of the old tear and atrophy of the rectus femoris 
muscle, full knee extension and no impairment in 
synchronizing the hip and knee; based of facts found more 
than moderate muscle impairment is not demonstrated at any 
time during the appeal period. 

2.  The case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization due to service-connected disability as to 
render impractical the application of the regular schedular 
standards.




CONCLUSIONS OF LAW

1.  Since November 23, 1999, and currently, residuals of a 
right quadriceps injury, involving Muscle Group XIV, are 10 
percent disabling according to applicable schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, § 4.73, 
Diagnostic Codes 5314 (2002).

2.  Referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of an extrachedular rating is not warranted. 38 
C.F.R. § 3.321(b)(1) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002). 

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence, is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  The record 
shows that, in a March 2001 letter, the RO notified the 
veteran that he should submit medical evidence that his 
disability had worsened, that VA would obtain VA medical 
records, if he provided the dates and places of treatment, 
and that he could submit records of private medical treatment 
or he could authorized VA to obtain the records of private 
medical treatment.  Later, when VA contacted the veteran by 
phone, he indicated that all available evidence had been 
identified and he had no additional evidence to submit.  In 
the April 2001 Supplemental Statement of the Case, the RO 
cited and provided the text of the duty-to-notify provisions 
of 38 U.S.C.A. § 5103.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For these reasons, the Board concludes that the 
duty-to-notify provisions of the VCAA have been complied 
with. 

The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran identified 
the Jackson VA Medical Center (VAMC) as the place where he 
had received treatment.  The RO subsequently obtained 
treatment record from there.  In the Board's July 2001 
remand, the Board cited the VCAA and afforded the veteran the 
opportunity to submit additional evidence.  The veteran did 
not respond.  As the veteran has not identified any other 
medical records, either VA or private, to substantiate his 
claim, the Board concludes that the duty-to-assist provisions 
of the VCAA have been complied with. 

Background

The service medical records disclose that the veteran injured 
his right thigh while performing sit-ups.  The early 
assessment was a tear of the rectus femoris muscle. On 
separation examination, the pertinent findings were an 
obvious depression in the right thigh and right quadriceps 
atrophy with residual weakness due to pain.  

The veteran filed his original application for VA disability 
benefits in November 1999.  In a January 2000 decision, the 
RO granted service connection for a partial tear of the right 
quadriceps muscle, involving Muscle Group XIV, and assigned a 
noncompensable rating under Diagnostic Code 5314, from 
November 23, 1999, the day following separation from service.  
The veteran is appealing the initial rating, following the 
award of service connection.  In such a case, the Board must 
consider whether staged ratings, that is, separate ratings 
for separate periods of time are warranted during the 
pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999). 

On initial VA examination in 1999, the veteran complained of 
right thigh pain with prolonged walking or standing for which 
he took ibuprofen.  Objectively, the veteran's gait was 
normal.  There was a 12 cm. long, partial thickness defect in 
the middle third of the right quadriceps muscle with a firm, 
6 cm. mass in the center of the defect.  Slight tenderness 
was present.  Right knee extension was complete.  Flexion 
beyond 100 degrees caused pain in the quadriceps.  X-rays of 
the right hip, femur, and knee revealed no evidence of 
fracture, destructive lesion or myositis ossificans.  The 
examiner commented that since the injury was less than six 
months old, the veteran should be re-evaluated.  The 
diagnostic impression was partial tear of the middle third of 
the right quadriceps muscle.  

VA medical records from the Jackson VAMC disclose that, in 
January 2000, by telephone, the veteran complained of right 
leg swelling and thigh pain between 7-8 on a scale of 1 to10 
that was unrelated to activity and was not relieved by 
medication.  He did not seek further medical attention.  

In March 2000, the veteran was seen by VA for a complaint of 
pain.  Examination revealed tenderness over the right upper 
medial thigh.  A CT scan showed that the right rectus femoris 
muscle was significantly smaller in size when compared to the 
left side, which was attributed to old trauma with atrophy.  
When he was seen in May 2000 in physical therapy for 
quadriceps strengthening, he complained of constant pain, 
which he rated as 6.5 on a scale of 0 to 10.  Objectively, he 
walked without a limp.  Active range of motion was limited by 
pain.  Strength was 3+/5 with pain. 

On VA examination in June 2000, the examiner, who had 
conducted the initial VA examination, stated that he had 
reviewed the veteran's file, including the service medical 
records and hospital notes.  The veteran, who worked as a 
delivery person, complained of daily, severe muscle spasm in 
the anterior portion of the right thigh.  He also complained 
of episodes of low back pain.  The examiner noted that in 
March 2000 an MRI revealed a bulging herniated disc at L5-S1 
with left lateral herniation. 

Objectively, the veteran's gait was normal.  On flexion of 
the right hip to 90 degrees, the veteran complained of thigh 
pain.  The examiner noted that flexion would actually relieve 
any tension that might be caused by a torn quadriceps muscle.  
Hip rotation was normal without pain.  There was no 
tenderness over the greater trochanter.  There was a palpable 
defect in the right quadriceps muscle at the site of the old 
tear.  No increased induration or color changes were noted.  
Range of motion of the right knee was full.  No motor 
weakness or sensory deficit was found.  The right lower 
extremity was symmetrically smaller than the left and the 
left lower extremity was about 6 mm. longer than the right.  
After a review of X-rays, the examiner stated that there was 
no right femur pathology and the right hip appeared normal.  
The examiner commented that the muscle tear should be 
asymptomatic and not cause any disability. 

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule)  
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In this case, a muscle injury, not the result of an external 
wound, is an unlisted condition in the Rating Schedule.  As 
such it is permissible to rate the condition analogously to a 
closely related injury.  The RO has rated the disability here 
under DC 5314, involving Muscle Group XIV, the anterior thigh 
group, more commonly referred to as the quadriceps, which 
includes the rectus femoris muscle.  The function of the 
rectus muscle is to extend the knee and to synchronize the 
hip and knee. 

In evaluating a muscle injury under 38 C.F.R. Part 4, § 4.73, 
DC 5314, 38 C.F.R. § 4.56(d) provides, in part, that a 
disability resulting from a muscle injury is classified as 
slight or moderate or moderately severe, depending on three 
factors: the type of injury, history and complaint, and 
objective findings. 

Under § 4.56(d)(2), the requirements of a moderate muscle 
disability, in part, are a deep penetrating wound (type of 
injury); record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability (history and 
complaint); and some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side 
(objective findings ).  

Under 38 C.F.R. § 4.56(d)(3), a moderately severe disability 
requires, in part, a deep penetrating wound (type of injury); 
evidence showing hospitalization for a prolonged period for 
treatment of the wound, a record of consistent complaint of 
cardinal signs and symptoms of muscle disability (history and 
complaint); and, indications on palpation of loss of deep 
fascia, muscle substance or normal firm resistance of muscles 
compared to the sound side (objective findings).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

The service medical records document a quadriceps defect with 
muscle atrophy with residual weakness due to pain.  All of 
which describe a disability picture that more nearly 
approximates the criteria of a moderate muscle injury. 

As for evidence of current disability, reconciling the 
various reports into a consistent disability picture, three 
distinct elements of the present disability emerge.  First, 
there is the element of pain.  Second, there is a quadriceps 
muscle defect.  And third, there is evidence of atrophy of 
the rectus femoris muscle by CT scan.  

Although, on the last VA examination, the examiner commented 
that the muscle injury should be asymptomatic and that the 
injury should not cause disability, there is adequate 
pathology, the muscle defect and atrophy, to support a 
finding moderate muscle injury residuals based on the facts 
found.  

As for functional loss due to pain, on the last examination, 
there was full range of motion, which would include 
extension, and gait was normal with no evidence of impaired 
synchronization of the hip and knee.  Even assuming there is 
some additional restriction due to pain on use, DC 5314 
encompasses the cardinal signs of muscle disability, such as, 
fatigue-pain, therefore any additional consideration of pain 
in this case would result is evaluating the same disability 
under various diagnoses, which is to be avoided.  38 C.F.R. 
Part 4, §§ 4.14, 4.40.

Neither the type of injury, the history and complaint nor the 
objective findings meet the criteria of a moderately severe 
muscle disability in or since service.

Overall, the evidence supports a 10 percent rating since 
November 23, 1999, and currently, for a moderate right 
quadriceps injury, involving Muscle Group XIV.  The evidence 
does not support a rating higher than 10 percent at any time 
during the appeal period because a moderately severe muscle 
injury has not been demonstrated. 

In the April 2001 Supplemental Statement of the Case, the RO 
provided the veteran notice that an extraschedular rating had 
been considered. 

Pursuant to Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board may not assign an extraschedular rating in the first 
instance.  The Board however may determine whether referral to 
the appropriate officials for consideration of an 
extraschedular is warranted.  VAOPGCPREC 6-96. 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases, the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service, upon submission from the RO, are authorized 
to approve an extraschedular rating.  The governing norm is 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

There is no evidence of record to support a finding of marked 
interference with employment and no evidence of 
hospitalization for treatment of the service-connected 
disability.  For this reasons, referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of an extraschedular 
rating is not warranted. 


ORDER

Since November 23, 1999, and currently, a 10 percent rating 
for residuals of a right quadriceps injury, involving Muscle 
Group XIV, is granted subject to the law and regulations 
governing the award on monetary benefits. 



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

